Citation Nr: 0411274	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  00-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from March 1946 to 
January 1948.

This appeal arises from an April 1999 rating decision (issued in 
May 1999) of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, that, in pertinent part, denied 
entitlement to service connection for a low back disability 
secondary to a service-connected right knee disability.  The 
veteran appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before an RO hearing officer in September 
2000.  

In June 2001, the Board remanded the case to the RO for additional 
development. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran of 
the further action required on his part.


REMAND

It appears that the RO has reasonably complied with the remand 
instructions contained in the prior, June 2001 remand.  However, 
since the prior remand, additional notice requirements have been 
set forth by the United States Court of Appeals for Veterans 
Claims (CAVC).  

The CAVC held, in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), that section 5103(a) and § 3.159(b)(1) require VA to 
inform the claimant of three things: (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) which of that information and evidence VA will seek to 
obtain, and (3) which of it the claimant is expected to provide.  
More recently, the CAVC concluded that VA's implementing 
regulations also provide an additional notice requirement, that 
is, VA "will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  See 38 
C.F.R. § 3.159(b)(1).  The Court held that this requirement 
constitutes "a fourth element of the requisite notice."  Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004).  

In the instant case, although the RO sent VCAA notice letters to 
the veteran in July 2001 and in May 2003, it is not entirely clear 
that either letter addressed "the fourth notice element," stressed 
in Pelegrini, Id.  In this regard, the Board is aware of the 
precedent opinion of VA's General Counsel, which addressed the 
content of VCAA notice.  See VAOPGCPREC 1-2004.  While the so-
called "fourth element," requiring that a claimant provide any 
evidence in his or her possession pertaining to the claim, was 
held to be obiter dictum, and not binding on VA, the Board finds 
that further action to develop the record is required under the 
circumstances of this case and that failure to do so would be 
harmful to the veteran.  In this regard, the Board notes that 
while the veteran has continued to allege (and has presented some 
lay and medical evidence in support thereof) that for years he had 
a right leg limp and other knee symptoms (due to his service 
connected right knee disability) which eventually led to the 
development of a back disorder, the file is devoid of any 
contemporaneously compiled medical records, or other evidence, 
during a several decade period beginning with the last VA 
examination in 1961.  On that occasion, while the veteran claimed 
that he couldn't stand too long because of knee pain, clinical and 
X-ray examination were entirely within normal limits.  
Significantly, there was no evidence of a limp.  

In his statement received in August 2000, along with a number of 
medical records, the veteran reported that he had 25 pages of 
chiropractor visits that he did not send.  He also indicated that 
he had been treated by Youngsoon Hyun, M.D., for "many years" for 
back and right knee pain.  Although the veteran was requested, 
pursuant to the Board's prior remand to submit a release so VA 
could obtain Dr. Hyun's actual treatment records, he did not do 
so.  Another attempt should be made to obtain these records, which 
may support the veteran's claim of right knee pathology preceding 
the development of back pathology.  

Finally, there is evidence to the effect that the veteran had to 
"retire early" due to knee problems.  In the event he applied for 
or received Social Security disability benefits, the medical 
records developed in connection therewith should be requested for 
inclusion in the file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a letter informing him that he 
should give to VA everything in his possession that pertains to 
his claim, to include the "25 pages of chiropractor visits" 
referenced in his August 2000 statement.  He should also be 
requested to provide a detailed list of all VA and private medical 
care providers, with addresses, who either treated or examined his 
right knee or his back since his military service.  Such should 
include employment, Social Security disability or insurance 
examinations, if any were conducted.  

2.  The RO should obtain actual treatment records which have not 
already been provided, of all named sources as well as from:  
Rebecca Varela, M.D., and other physicians associated with the 
Pain Management Center, in Princeton, New Jersey, from February 
23, 1998; Dr. R. Castro, HIP Health Plan, Monmouth, New Jersey; 
and Youngsoon Hyun, M.D., Princeton Medical Group.  

3.  Following completion of the foregoing, the RO should review 
the claims file and ensure that the development has been completed 
in full.  Thereafter, the RO should review the issue of secondary 
service connection for a low back disability.  The RO should 
consider all relevant evidence. 

4.  If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



